DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-18 is/are pending.  Claim(s) 3 and 16-18 is/are withdrawn.  
Response to Arguments
Applicant's arguments filed 12/2/2020 have been fully considered but they are not persuasive.
With respect to McGuckin, Applicant argues the prior art fails to teach the relative distances and the placement in the prostatic urethra.  Applicant cites McGuckin’s Figures 4-5.  The first and second distances/lengths are based on the collapsed configuration and the expanded configurations, Figures 1 and 5, respectively.  The cited lengths do meet the Applicant’s claim requirements that the second distance/length be less than the first distance/length.  With respect to placement in the urethra, this limitation is discussed in the previous rejection of record, in the first paragraph of the claim 1 rejection at #8 in the 9/2/2020 Office Action. 
With respect to Harkin Applicant argues that there is no fore-shortening upon expansion shown in Figures 11-12.  The Examiner disagrees.  It is clear in Figure 11, the struts are essentially parallel to the longitudinal axis (top-bottom, as shown), while in the expanded configuration in Figure 12, the same struts are at an angle relative to the longitudinal axis (also top-bottom, as shown).  Therefore, the longitudinal length/distance of the device is less in the expanded condition (second) than in the collapsed condition (first).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 12, and 14-15 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by McGuckin, et al (McGuckin) (US 2005/0015111 A1)evidenced by Mikus, et al (Mikus) (US 5,830,179).
Regarding Claim 1, McGuckin teaches a retrievable implant (e.g. Figures 1, 5, 10-12) sized and configured for placement in a prostatic urethra narrowed by enlarged tissue (e.g. [0054], the length of #14 is 3.6 cm; [0058], #14 extends to the ends at #s 25/27, which are the ends of the device in Figure 5’s configuration; Mikus teaches the length of the prostatic urethra at column 3, lines 42-59, which is 15 mm to 75 mm or 1.5 cm to 7.5 cm; as 3.6 cm is in this range, the device is expected to fit wholly within the prostatic urethra) and expandable between a collapsed configuration (e.g. Figure 1) and an expanded configuration (e.g. Figure 5) comprising:  
a proximal hub and a distal hub separated along an axis (e.g. Figures 1, 5, #s 16, 18) by a first distance in the collapsed configuration (e.g. Figure 1 first distance);
a plurality of arms connecting the proximal hub and the distal hub (e.g. Figure 5, #s 14), the plurality of arms having a first length equaling a first distance when in the collapsed configuration (e.g. Figure 1, the first length is the first distance), wherein in the expanded configuration in the prostatic urethra, the proximal hub and the distal hub are separated by a second distance when the arms are deployed outward (e.g. Figure 5 distance between hubs; the configuration shown is the expanded state and the state that is present when implanted in the prostatic urethra) and in a predetermined shape to retract the enlarged tissue (shape in e.g. Figure 5), the deployed arms having a second length equaling the second distance (e.g. Figure 5, the distance between the hubs in the configuration shown is the second length which is equal to the second distance) such that the second distance is less than the first distance (e.g. Figures 1, 5).

Regarding Claim 2, each hub is disposed about a central axis of the implant (e.g. Figure 5). 
Regarding Claim 4, each hub is of a circumferential solid (e.g. Figures 1, 5). 
Regarding Claim 5, each hub is integrally formed with the arms (e.g. Figures 1, 5) and each arm is connected to each hub at a transition region (e.g. Figure 5) that is substantially linear in the collapsed configuration (e.g. Figure 1) and curved in the expanded configuration (e.g. Figure 5; the Examiner notes this interpretation is consistent with the Applicant’s disclosure where linear portions are connected by curved portions along the axial length of the arms, e.g. Applicant’s Figures 1, 3A/B/D). 
Regarding Claims 6-7, each arm is comprised of a central tissue-engaging region (e.g. Figure 5, portion parallel to the central axis of the overall device (substantially linear segment)). 
Claim 8, in the expanded configuration there is a diameter defined by the tissue-engaging region (radially outermost diameter) and the diameter is at least 8 mm (e.g. [0054]). 
Regarding Claim 9, the linear segment of the tissue-engaging region is at least 1 mm in length (discussed supra for claim 1, the linear portion is the length of #14).
Regarding Claim 10, when in the collapsed configuration the diameter is less than 7 Fr (2.334 mm) (e.g. [0053]). 
Regarding Claim 12, each hub is cylindrical and has a central opening (e.g. Figures 1, 5-7). 
Regarding Claim 14, the proximal hub has an attachment proximal to a solid circumferential region that is integrally connected thereto and has an opening in the attachment to facilitate retrieval (e.g. annotated Figure 5 below).

    PNG
    media_image1.png
    248
    645
    media_image1.png
    Greyscale

Annotated Figure 5, McGuckin

Regarding Claim 15, an outer surface along at least one of the arms has extensions along the tissue-retracting section, the extensions comprised of a textured . 


Claim(s) 1, 5-7, and 9 is/are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by Harkin, et al (Harkin) (US 2017/0135830).
Regarding Claim 1, Harkin teaches a retrievable implant (e.g. Figures 11-13) sized and configured for placement in a prostatic urethra narrowed by enlarged tissue (e.g. abstract) and expandable between a collapsed configuration (e.g. Figure 13) and an expanded configuration (e.g. Figures 11-12) comprising:  
a proximal hub and a distal hub separated along an axis (e.g. Figures 11-12, #s 71/72 or 81/82) by a first distance in the collapsed configuration (e.g. Figure 13 distance between opposing hubs);
a plurality of arms connecting the proximal hub and the distal hub (e.g. Figures 11-12, #s 4/9), the plurality of arms having a first length equaling a first distance when in the collapsed configuration (e.g. Figures 11-12, the first length is the first distance), wherein in the expanded configuration in the prostatic urethra,  the proximal hub and the distal hub are separated by a second distance when the arms are deployed outward (e.g. Figures 11-12, distance between opposing hubs; the configuration shown is the expanded state and the state that is present when implanted in the prostatic urethra) and in a predetermined shape to retract the enlarged tissue (shape in e.g.), the deployed arms having a second length equaling the second distance (e.g. Figures 11-12, the distance between the hubs in the configuration shown  such that the second distance is less than the first distance (e.g. Figures 11-14; as the peaks open up the overall length between the hubs must decrease).

Regarding Claim 5, each hub is integrally formed with the arms (e.g. Figures 11-13) and each arm is connected to each hub at a transition region (e.g. Figures 11-12) that is substantially linear in the collapsed configuration (e.g. Figure 13) and curved in the expanded configuration (e.g. Figures 11-12; the Examiner notes this interpretation is consistent with the Applicant’s disclosure where linear portions are connected by curved portions along the axial length of the arms, e.g. Applicant’s Figures 1, 3A/B/D).
Regarding Claim 6, each arm is comprised of a central tissue-engaging region (e.g. Figures 3-4, 11-13). 
Regarding Claim 7, the tissue-engaging region has a substantially linear segment (e.g. Figures 11-13). 
Regarding Claim 9, the tissue-engaging region has a linear segment length of at least 1 mm (e.g. [0133], 10-45 mm). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McGuckin evidenced by Mikus as discussed supra, alone.
Regarding Claim 13, McGuckin teaches in [0054] that the number of arms may be less than shown in the exemplary embodiments (less than six).  In the case where there are four, equally spaced, arms, there are two pairs, one pair in each of two planes perpendicular to each other.  Here, a pair is two arms across from each other along a diameter of the overall device.   
.


Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Harkin as discussed supra, alone.
Regarding Claim 11, Harkin discloses the invention substantially as claimed but fails to teach the implant exerts a radial force greater than 3N.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Harkin such that the implant exerts a radial force of greater than 3N as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143). Here, the prior art is designed to open a narrowed urethra due to prostate enlargement (e.g. Harkin, abstract). The instant Application notes the claimed force is that for the same purpose as the prior art (e.g. PG Publication of the instant Application, US 2018/0318114 A1, [0017]). Therefore, it is predictable to use a force (of greater than 3N) to achieve the common purpose.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/8/2021